DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 5-23 are pending.

Allowable Subject Matter
Claims 1, and 5-23 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a method comprising selecting a first plurality of sensitivity parameters comprises performing a linear least squares, wherein the linear least squares involves known force values and the first readings, wherein the first readings form an n x m array, the number n equal to the first plurality, the number m equal to the second plurality, wherein the first plurality of sensitivity parameters form an m x 1 array, wherein the known force values form an n x 1 array, wherein a vector expression includes the n x 1 array subtracted by a product of the n x m array and the m x 1 array, and wherein performing the linear least squares includes minimizing a norm of the vector expression: and providing the first plurality of sensitivity parameters to force sensing circuitry of the trackpad.


Claim 16 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a non-transitory storage medium containing instructions which cause a computer to selecting a first plurality of sensitivity parameters comprises performing a linear least squares, wherein the linear least squares involves known force values and the first readings, wherein the first readings form an n x m array, the number n equal to the first plurality, the number m equal to the second plurality, wherein the first plurality of sensitivity parameters form an m x 1 array, wherein the known force values form an n x 1 array, wherein a vector expression includes the n x 1 array subtracted by a product of the n x m array and the m x 1 array, and wherein performing the linear least squares 


Claim 17 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a system comprising force sensing circuitry selecting a first plurality of sensitivity parameters comprises performing a linear least squares, wherein the linear least squares involves known force values and the first readings, wherein the first readings form an n x m array, the number n equal to the first plurality, the number m equal to the second plurality, wherein the first plurality of sensitivity parameters form an m x 1 array, wherein the known force values form an n x 1 array, wherein a vector expression includes the n x 1 array subtracted by a product of the n x m array and the m x 1 array, and wherein performing the linear least squares includes minimizing a norm of the vector expression and providing the first plurality of sensitivity parameters to force sensing circuitry of the trackpad.


King-Smith (US 2015/0317002) teaches force sensing circuitry that uses mathematical techniques to determine sensitivity parameters relating the measured data to the sensed force.  King-Smith teaches establishing a curve fitting equation, or a parametrized curve, established that fits the data.  Garwin (US 4,745,565) teaches selecting determining sensitivity parameters by performing a linear least squares approximation.  Richards (US 2016/0209984) teaches determining sensitivity parameters that relate applied force to a change in the separation or gap width between two capacitor plates.
King-Smith modified by Garwin modified by Richards does not teach Applicant’s claimed method of determining sensitivity parameters by establishing an n x m array of first and second sensitivity parameters, an n x 1 array of known force values, an m x 1 array of first sensitivity parameters, and wherein performing the linear least squares .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Douglas M Wilson/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694